Appeal by an administrator from a decree of the Surrogate’s Court, Kings County, which (1) decreed that since no proceeding was pending there was no need for the formal substitution of attorneys, (2) fixed the fee of respondent, the retiring attorney, together with his disbursements, and (3) directed respondent to deliver the papers to another attorney upon receiving payment of the fee and the disbursements. Decree affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Wenzel, Murphy, Ughetta and Hallinan, JJ., concur.